MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                        FILED
regarded as precedent or cited before any                                          Oct 26 2020, 10:33 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ryan M. Gardner                                         Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Myriam Serrano-Colon
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Douglas Shumate,                                        October 26, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2953
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable John Surbeck,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1807-F1-9



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]                Page 1 of 12
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Douglas Shumate (Shumate), appeals his conviction for

      child molesting, a Level 4 felony, Ind. Code § 35-42-4-3(b).


[2]   We affirm.


                                                   ISSUE
[3]   Shumate presents a single issue on appeal, which we restate as: Whether the

      trial court abused its discretion by admitting certain evidence.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2017, Shumate was in a relationship with Lisa Alpin (Alpin) for

      approximately eight years, and they lived together in Allen County, Indiana.

      Alpin had a granddaughter, S.A., born on April 6, 2011. In 2017, when S.A.

      was six years old, she began spending every weekend, or every other weekend,

      at Shumate’s and Alpin’s trailer. During the visits, Shumate began molesting

      S.A. Shumate would put his fingers inside S.A.’s vagina, rub her vagina, and

      he made S.A. touch his penis. The molestations would occur when S.A. was

      awake, and other times she would wake up and find Shumate molesting her.

      Though Alpin was in the home when Shumate was molesting S.A., she would

      either be in the bedroom sleeping or in the kitchen doing dishes.


[5]   In March 2018, approximately one week before S.A.’s seventh birthday, S.A.

      was playing with some friends at a friend’s house, and they were discussing

      marriage and other adult topics. At some point, S.A. disclosed to her friends

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 2 of 12
      that Shumate had been molesting her. When S.A. returned home, she was

      crying hysterically, and she informed her mother that Shumate had “touched

      her” on her “private parts and on her butt.” (Transcript Vol. II, p. 34). S.A.

      stated that the last time Shumate had molested her was two weeks prior. S.A.’s

      mother immediately called the Department of Child Services (DCS).


[6]   On April 4, 2018, S.A. was interviewed by forensic interviewer Lorrie

      Freiburger (Freiburger). The interview was recorded. While Freiburger spoke

      with S.A., a DCS representative, a detective, a prosecutor, and a victim’s

      assistant, watched the live video stream of the interview from another room.

      Freiburger wore a receiver in her ear so that the people remotely watching the

      interview could send her additional questions via a microphone. S.A.’s mother

      was not present at the interview.


[7]   On April 11, 2018, four days after her seventh birthday, S.A. was examined by

      a sexual assault nurse examiner (SANE Nurse). S.A. disclosed to the SANE

      Nurse that Shumate, whom she referred to as “[g]randpa,” touched her “private

      with his hands” both outside and inside her underwear. (State’s Exh. 4). S.A.

      additionally claimed that Shumate’s “fingers went inside [her] private” and it

      “felt like” he used his fingers to touch her “back private too.” (State’s Exh. 4).

      S.A. added that Shumate would “make [her] touch his private while he was

      touching [her] private.” (State. Exh. 4). S.A. reported that the molestation

      began when she was six years old and it happened “lots of times.” (State’s Exh.

      Ex. 4). S.A. used the word “private” to describe buttocks, female genitalia, and

      male genitalia. (State’s Exh. 4).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 3 of 12
[8]   On July 6, 2018, the State filed an Information, charging Shumate with Count

      I, child molesting, a Level 1 felony, and Count II, child molesting, a Level 4

      felony. On August 21, 2019, the State filed a notice stating that it intended to

      use the statements of a protected person at trial. Specifically, the State intended

      to introduce into evidence the statements S.A. made to her mother, and to

      Freiburger regarding Shumate’s molestation.


[9]   On October 1, 2018, the trial court held an evidentiary hearing, during which

      Freiburger testified, and the recording was admitted into evidence. S.A.’s

      mother also testified. Although S.A. was made available for cross-examination

      at the hearing, Shumate decided not to call S.A. as a witness. On the same day,

      the trial court issued an order concluding that S.A.’s “statements to her mother”

      regarding the molestation provided “sufficient indications of reliability to be

      admissible” since the “statements were made spontaneously.” (Appellant’s

      App. Vol. II, p. 52). The trial court further determined that the “[s]tatements

      made to the forensic interviewer [bore] strong indications of reliability for the

      reason that the interviewer asked open-ended questions, encouraged [S.A.] to

      correct any mis[]statement the interviewer” made, S.A.’s description of the

      molestation “included sensory details,” and S.A. was honest when “she [was]

      not absolutely certain of her own statements.” (Appellant’s App. Vol. II, p. 52).

      Therefore, the trial court found that S.A.’s statements to her mother, and the

      forensic interviewer were admissible “pursuant to Indiana Code 35-37-4-6.”

      (Appellant’s App. Vol. II, p. 52).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 4 of 12
[10]   Shumate’s jury trial was held on October 16 and 17, 2019. Over Shumate’s

       objection, S.A.’s videotaped forensic interview was admitted into evidence and

       played for the jury. Also, over Shumate’s hearsay objection, S.A.’s mother

       testified that S.A. had disclosed to her that Shumate had molested her. At the

       close of the evidence, the jury found Shumate not guilty of the Level 1 felony,

       but guilty of Level 4 felony child molesting. On November 15, 2019, the trial

       court held a sentencing hearing and sentenced Shumate to ten years at the

       Department of Correction.


[11]   Shumate now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[12]   “In general, the decision to admit or exclude evidence is within a trial court’s

       sound discretion and is afforded great deference on appeal.” Agilera v. State, 862
N.E.2d 298, 302 (Ind. Ct. App. 2007), trans. denied. We review evidentiary

       rulings solely for an abuse of discretion, which “occurs where the decision is

       clearly against the logic and effect of the facts and circumstances before the

       court.” Carter v. State, 31 N.E.3d 17, 28 (Ind. Ct. App. 2015), trans. denied.


[13]   Shumate contends that S.A.’s molestation allegations made to her mother and

       at the forensic interview were unreliable and that the trial court abused its

       discretion in admitting that evidence under the Protected Persons Statute (PPS),

       Indiana Code section 35-37-4-6 (2018). The PPS governs the admissibility at

       trial of prior statements by protected persons in certain circumstances and it

       applies to specific crimes, including the conviction at issue in this case. See I.C.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 5 of 12
       § 35-37-4-6. The PPS defines a protected person, in relevant part, as “a child

       who is less than fourteen (14) years of age.” I.C. § 35-37-4-6(c). S.A. meets the

       definition of a protected person under the PPS. The PPS further provides, in

       relevant part:


               A statement or videotape that:


               (1) is made by a person who at the time of trial is a protected
               person;


               (2) concerns an act that is a material element of an offense listed
               in subsection (a) or (b) that was allegedly committed against the
               person; and


               (3) is not otherwise admissible in evidence;


               is admissible in evidence in a criminal action for an offense listed
               in subsection (a) or (b) if the requirements of subsection (e) are
               met.


       I.C. § 35-37-4-6(d).


[14]   Subsection (e) of the PPS, which is at issue here, provides:


               A statement or videotape described in subsection (d) is admissible
               in evidence in a criminal action listed in subsection (a) or (b) if,
               after notice to the defendant of a hearing and of the defendant’s
               right to be present, all of the following conditions are met:


               (1) The court finds, in a hearing:


               (A) conducted outside the presence of the jury; and
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 6 of 12
               (B) attended by the protected person in person or by using closed
               circuit television testimony as described in section 8(f) and 8(g) of
               this chapter;


               that the time, content, and circumstances of the statement or
               videotape provide sufficient indications of reliability.


[15]   In the present case, the trial court held a hearing prior to Shumate’s jury trial at

       which S.A.’s mother and Freiburger testified. Although S.A. did not testify, she

       was outside the courtroom and was available for Shumate to cross-examine. At

       the close of the evidence, the trial court determined that S.A.’s prior statements

       regarding the abuse to her mother and Freiburger were reliable.


[16]   We are instructed that, in making the reliability determination under PPS,

       factors to be considered include the time and circumstances of the statement,

       whether there was significant opportunity for coaching, the nature of the

       questioning, whether there was a motive to fabricate, use of age appropriate

       terminology, and spontaneity and repetition. Taylor v. State, 841 N.E.2d 631,

       635 (Ind. Ct. App. 2006), trans. denied; see also Trujillo v. State, 806 N.E.2d 317,

       325 (Ind. Ct. App. 2004). Shumate argues that the statements made by S.A. to

       her mother and Freiburger were not spontaneous and were coached. First, he

       claims that the State alleged that he molested S.A. between April 7, 2017, and

       March 23, 2018, and that during that time, S.A. spent the weekends at his

       house and would return to her home following her visits. According to

       Shumate, S.A. had “more than ample time . . . to have been influenced by her

       mom,” another adult, or her friends, during that time to make up the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 7 of 12
       molestation claims against him. (Appellant’s Br. p. 13). Shumate also asserts

       that S.A.’s statements to her mother were not spontaneous because S.A.

       disclosed the inappropriate touching after she spoke with her friends following a

       playdate. Shumate further claims S.A.’s statements were unreliable because the

       interview with Freiburger took place five days after S.A. reported the abuse to

       her mother. Lastly, he contends that Freiburger inappropriately used leading

       questions while interviewing S.A. and it appears as if Freiburger coached S.A.

       since S.A. knew of the word “penis” and not “vagina” and “Freiburger herself

       used the term vagina when attempting to elicit a statement of inappropriate

       touching” from S.A. (Appellant’s Br. p. 14).


[17]   Turning to Shumate’s claim that S.A.’s statements were not spontaneous and

       there was increased likelihood of manipulation from others due to the passage

       of time, we find that assertion does not automatically render S.A.’s statements

       unreliable. We have held that while expressing concern that the passage of time

       tends to diminish spontaneity and increase the likelihood of suggestion, this

       court has also recognized that there are undoubtedly many other factors in each

       individual case to be considered. See Taylor, 841 N.E.2d at 636. Here, S.A.’s

       mother testified at the protected persons hearing that S.A. came home one

       evening following a playdate and S.A. was crying. S.A.’s mother was

       prompted to question S.A. as to what had occurred. It was at that point that

       S.A. spontaneously informed her mother that Shumate had “touched her” on

       her “private parts and on her butt.” (Tr. Vol. II, p. 34). S.A. informed her

       mother that the last time Shumate had molested her was two weeks prior. See


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 8 of 12
       e.g., Taylor, 841 N.E.2d at 636 (concluding that child victim’s statement to

       mother was spontaneous when, upon being questioned about her behavior,

       child “just came out and told” mother of molestation); see also M.T. v. State, 787
N.E.2d 509, 512 (Ind. Ct. App. 2003) (determining that statement by child

       victim to her mother was spontaneous where statement was unsolicited and was

       made when mother was treating a rash on the child). S.A.’s mother’s probing

       when S.A. came home crying did not assume or suggest that S.A. had been

       inappropriately touched by Shumate. Further, S.A.’s statements to her mother

       were unsolicited, unprompted, spontaneous, and the record is bare of any

       evidence that S.A. had any motive to fabricate her story. Therefore, we cannot

       say that the trial court abused its discretion in concluding that S.A.’s statements

       to her mother were reliable.


[18]   Shumate’s other claim that S.A.’s statements at her forensic interview with

       Freiburger were unreliable because they occurred several days after she reported

       the abuse to her mother, and that Freiburger used leading questions at the

       forensic interview, also fails. The record shows that S.A. met with Freiburger

       for her forensic interview about a week after she spontaneously disclosed the

       abuse to her mother. S.A.’s mother was not present at the forensic interview

       and S.A. consistently stated that Shumate had molested her. To the extent that

       Shumate claims that Freiburger used leading questions at the forensic interview,

       Freiburger described a forensic interview at the protected persons hearing as a


               structured conversation with a child to elicit details in a neutral,
               non-leading, narrative, free-falling approach. The purpose of the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 9 of 12
        interview is to establish the safety of the living arrangements for
        the child; to see if there were anything that would assist a
        criminal investigation; and to either collaborate or refute
        allegations of physical or sexual abuse.


(Prot. Pers. Hrg. p. 14). After the forensic video was submitted, Freiburger was

asked to give her opinion of S.A. during the forensic interview. Freiburger

stated that during the interview, S.A. was able to correct her when she made a

mistake. For instance, when Freiburger mispronounced Shumate’s name, S.A.

was able to correct her. Freiburger also stated that S.A. was able to give

sensory details regarding the abuse which was persuasive evidence that S.A.’s

molestation claims were reliable. When asked why sensory details were

important, the following exchange occurred:


        [Freiburger]: So, a lot of times when we’re working through
        these investigations a lot of people would like to imply that the
        [c]hild has been coached and told what to say, when they provide
        sensory details there are not [the] way those things could be
        coached to a child because they’re just free-flowing information
        that they would have had to experience to be able to [relay] that
        information to me during the interview.


        [The State]: And just to use one example is there a point in the
        interview where she talks about maybe there was touching on her
        butt and on her private part, but she clarifies for you why she
        thinks that?


        [Freiburger]: Right, so [she] had indicated that fingers were
        placed inside of her vagina, but she wasn’t sure whether they
        were placed in her butt also or when they were on her vagina it
        made it feel like it was in her butt. So, she was very careful to

Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 10 of 12
        explain, I know that they were placed in my vagina and they
        maybe were placed in my butt because it kind of felt that way,
        but I don’t really know for sure.


        [The State]: In your mind, was that a significant sensory detail?


        [Freiburger]: That was very significant, yes.


        [The State]: Did you have a way, Ms. Freiburger, of verifying
        that [S.A.] was describing the same body parts that you were
        talking about?


        [Freiburger]: Yes, in fact we use drawing that, because kids don’t
        always use the names that I would like them to use and so, you
        know, like she used the name down there, and thing, and she did
        use penis, but we have a drawing of a male and a female that we
        bring out and I ask them to circle the parts of their body that were
        involved and then we label them with the words that they use
        and then I try to use those words throughout the interview. So,
        just to make sure that we [are] talking about the same body parts,
        they circle and we identify on the drawings.


        [The State]: Do you remember—just one more question about
        that—do you remember, at some point, her making a gesture to
        show a behavior that the defendant had done?


        [Freiburger]: Yes, she actually [used] her hand to gesture
        masturbation on a male.


(Prot. Per. Hrg. pp. 20-21). At the close of that protected persons hearing, the

trial court issued an order stating in pertinent part that:




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 11 of 12
               The [s]tatements made to the forensic interviewer bears strong
               indications of reliability for the reason that the interviewer asked
               open-ended questions, encouraged the child to correct any mis-
               statement the interviewer might make and the child showed that
               she was able to do that, described sensory details of the alleged
               assault, and clearly indicated when she was not absolutely certain
               of her own statements.


       (Appellant’s App. Vol. II, p. 52). Based on the record, we agree with the trial

       court’s conclusion that S.A.’s statements at the interview contained sufficient

       indicia of reliability to be admissible under the PPS. To the extent that

       Shumate avers that S.A.’s narration of the abuse was coached or that Freiburger

       used leading questions to render S.A.’s entire interview unreliable, Shumate’s

       argument is unsupported by the evidence. Thus, we hold that the trial court did

       not abuse its discretion when it admitted into evidence the videorecorded

       interview of S.A. under the PPS.


                                            CONCLUSION
[19]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion in concluding that S.A.’s hearsay statements to mother and to

       Freiburger at the forensic interview were sufficiently reliable and therefore

       admissible under the PPS.


[20]   Affirmed.


[21]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2953 | [Hand-down date]   Page 12 of 12